Name: Council Decision (EU) 2019/1017 of 14 June 2019 on the position to be taken on behalf of the European Union within the Council of Members of the International Olive Council (IOC) as regards the conditions for the accession of the Government of Georgia to the International Agreement on Olive Oil and Table Olives, 2015
 Type: Decision
 Subject Matter: processed agricultural produce;  international trade;  international affairs;  plant product;  Europe
 Date Published: 2019-06-21

 21.6.2019 EN Official Journal of the European Union L 165/66 COUNCIL DECISION (EU) 2019/1017 of 14 June 2019 on the position to be taken on behalf of the European Union within the Council of Members of the International Olive Council (IOC) as regards the conditions for the accession of the Government of Georgia to the International Agreement on Olive Oil and Table Olives, 2015 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The International Agreement on Olive Oil and Table Olives, 2015 (the Agreement) was signed on behalf of the Union in accordance with Council Decision (EU) 2016/1892 (1) on 18 November 2016 at the United Nations Headquarters in New York, subject to its conclusion at a later date. The Agreement entered into force provisionally on 1 January 2017 in accordance with Article 31(2) thereof. (2) The Agreement was concluded on 17 May 2019 by Council Decision (EU) 2019/848 (2). (3) Pursuant to Article 29 of the Agreement, the Council of Members of the International Olive Council (the Council of Members) is to establish the conditions for the accession of a Government to the Agreement. (4) The Government of Georgia has formally applied to accede to the Agreement. The Council of Members should therefore be invited, during a future session thereof, or within the framework of a procedure for adoption of decisions by the Council of Members by exchange of correspondence, to establish the conditions for Georgia's accession, in respect of the participation shares in the IOC and the time limit for the deposit of the instrument of accession. (5) Given that Georgia is developing its olive sectors as regards consumption as well as production, its accession under certain conditions could reinforce the IOC, in particular as regards the achievement of uniformity in national and international law relating to the characteristics of olive products, in order to prevent any obstacle to trade. (6) It is appropriate to establish the position to be taken on the Union's behalf in the Council of Members, as the decisions to be adopted will have legal effects on the Union by impacting the decisional balance within the Council of Members when decisions are not adopted by consensus in accordance with Article 10(4) of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Council of Members of the International Olive Council during a future session thereof, or within the framework of a procedure for adoption of decisions by the Council of Members by exchange of correspondence, as regards the conditions for the accession of the Government of Georgia to the Agreement, is set out in the Annex. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 June 2019. For the Council The President E.O. TEODOROVICI (1) Council Decision (EU) 2016/1892 of 10 October 2016 on the signing, on behalf of the European Union, and provisional application of the International Agreement on Olive Oil and Table Olives, 2015 (OJ L 293, 28.10.2016, p. 2). (2) Council Decision (EU) 2019/848 of 17 May 2019 on the conclusion on behalf of the European Union of the International Agreement on Olive Oil and Table Olives, 2015 (OJ L 139, 27.5.2019, p. 1). ANNEX The Union shall support the accession of the Government of Georgia to the Agreement, during a future session of the Council of Members, or within the framework of a procedure for adoption of decisions by the Council of Members by exchange of correspondence, provided that the participation shares of Georgia are calculated according to the formula specified in Article 11 of the Agreement and that the time limit for the deposit of the instruments of accession allows Georgia to accede the Agreement soon. If the deposit of the instrument is delayed, the Union may support, in subsequent decisions to be adopted by the Council of Members, the extension of the period for the deposit of the instrument.